Citation Nr: 0028693	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-12 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
eye injury.

3.  Entitlement to service connection for a skin disorder, 
claimed as lymphoma, including as secondary to Agent Orange 
(AO) exposure.

4.  Entitlement to service connection for prostate cancer 
including as secondary to AO exposure.

5.  Entitlement to an increased evaluation for residuals of a 
left wrist injury (minor), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for PTSD, residuals of a left eye 
injury, and lymphoma and prostate cancer including as 
secondary to AO exposure, and continued the 10 percent 
evaluation for residuals of a left wrist injury.

The Board of Veterans' Appeals (Board) notes that the RO 
denied service connection for chronic diarrhea with irritable 
bowel syndrome, wasting syndrome, and evidence of 
malnutrition, to include as secondary to AO exposure in a 
November 1994 rating decision.  The veteran filed a notice of 
disagreement.  At the time the veteran filed the claims 
currently on appeal, the RO had not issued a statement of the 
case.  However, in a VA Form 21-4138, Statement in Support of 
Claim, received in December 1996, the veteran stated he 
wished to withdraw his appeal.  Thus, that claim is not 
considered part of the current appellate review.

The claim of entitlement to an evaluation in excess of 10 
percent for residuals of a left wrist injury is addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
residuals of a left eye injury is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

3.  The claims of entitlement to service connection for a 
skin disorder, claimed as lymphoma, and prostate cancer 
including as secondary to AO exposure are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a left eye injury is not well grounded.  
38 U.S.C.A. § 5107(a).

3.  The claims of entitlement to service connection for a 
skin disorder, claimed as lymphoma, and prostate cancer 
including as secondary to AO exposure are not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in Vietnam from June 1966 to May 1967.

The July 1965 report of general medical examination for 
enlistment shows right visual acuity was 20/20.  There were 
no pertinent abnormalities.  The report of medical history 
portion of the examination shows the veteran denied all 
medical and psychiatric symptomatology.

In June 1966 it was noted that the veteran had injured his 
left wrist two months prior.  He was diagnosed with a 
sprained wrist.  He complained of left wrist pain on numerous 
occasions and was subsequently diagnosed with arthritis in 
the left wrist.  X-ray of the left wrist did not show 
evidence of a fracture.

The July 1968 report of general medical examination for 
separation from service shows clinical evaluation of the 
veteran's eyes, skin, and genitourinary system were normal.  
His visual acuity in the left eye was 20/20.  The report of 
medical history portion of the examination shows the veteran 
denied any eye trouble, skin disease, and any genitourinary 
or psychiatric system problems.

A May 1972 VA examination report shows examination of the 
eyes was negative.  The veteran's visual acuity in the left 
eye was 20/20.  Examinations of the skin and genitourinary 
system were negative.  Examination of the left wrist 
disclosed a 10 degree limitation of dorsiflexion and a 10 
degree loss of radial deviation.  X-ray of the left wrist was 
negative for any evidence of recent or old fracture or 
dislocation.  The examination diagnoses were probable sprain 
of the navicular bone of the left wrist, and residuals of 
injury manifested by limitation of dorsiflexion and radial 
deviation.  The left hand was noted to be the non-dominant 
hand.

In June 1972 the RO granted entitlement to service connection 
for residuals of a left wrist injury and assigned a 
10 percent evaluation, effective April 27, 1972.

An October 1989 VA examination report shows visual acuity in 
the left eye was 20/10.  

A December 1991 VA examination report shows visual acuity in 
the left eye was 20/10.  

An April 1997 VA visual examination report shows the veteran 
reported he had been hit by a tree branch in his left eye 
while running in 1966.  He stated his left eye was patched 
and that it seemed to have done fine except he had noticed 
blurred vision on reading up close lately.


Visual acuity in the left eye uncorrected at near was 20/40 
and corrected at near was 20/20.  Visual acuity in the left 
eye uncorrected at distance was 20/25.  The examiner entered 
diagnoses of glaucoma, presbyopia, and history of corneal 
abrasion in the left eye with no residual visual deficits.

An April 1997 VA skin examination report shows the veteran 
reported he had developed a patchy, pruritic, somewhat 
erythematous rash on his face, particularly the eyebrows and 
nasolabial folds and some areas on the back in 1987.  He 
reported he had severe dandruff on the scalp at that time as 
well.  He stated the rash would come and go and would last 
one to two months at a time.  The examiner entered a 
diagnosis of seborrheic dermatitis, which he noted was 
controlled at the present time.

An April 1997 VA hand examination report shows the veteran 
complained of persistent wrist pain radiating up his forearm, 
which he stated was present daily and exacerbated by cold 
weather and activity.

Physical examination of the left wrist revealed no anatomical 
defect or evidence of a bony deformity.  There was mid-carpal 
tenderness with positive snuff box tenderness.  There was 
some bogginess with palpation of the carpis.  The examiner 
stated there was no appreciable functional deficits.  The 
veteran was able to oppose his thumb and bring his fingers 
into the proximal palmar flexion crease.  The examiner stated 
that grip strength was slightly decreased on the left.

X-rays demonstrated pan capitate arthritis including radial 
carpal and capital lunate degeneration.  The diagnosis 
entered was progressive arthritis of the left carpis.

The examiner stated the veteran had developed a classic 
scapholunate advanced collapse wrist deformity after apparent 
non-union of the scaphoid fracture.  He stated at this point 
he had significant discomfort and tenderness, as well as 
decreased function.

A May 1997 VA prostate examination report shows the veteran 
stated he began having urinary frequency problems eight years 
prior.  He stated he occasionally had dysuria and urgency.  
He reported a past episode of a urinary tract infection.  The 
diagnosis entered was urinary frequency and urgency 
(irritative voiding symptoms) and to rule out urinary tract 
infection.

VA outpatient treatment reports dated from 1996 to 1998 show 
diagnoses of PTSD.  An August 1997 VA psychiatric evaluation 
shows the veteran reported his primary military occupational 
specialty was in infantry, and that his secondary specialty 
was ammunition clerk.  He stated he served with the 11th 
Ordinance.  He reported stressors such as coming under fire 
and seeing someone hit by enemy fire several times, and 
having his head almost blown off by another soldier by 
accident.  He stated he saw some soldiers kill Vietnamese 
people, and that one of them chopped off a Vietnamese 
person's ear to wear it as a necklace.  He reported there was 
racial discrimination as well.  He stated a fellow soldier 
killed himself after receiving a letter from his wife.  The 
examiner recorded that if the veteran's military history were 
true as the veteran recounted it, his history and symptoms 
would be consistent with a diagnosis of PTSD.

A November 1997 social and industrial survey shows the 
veteran reported the same stressors he reported to the VA 
examiner.  The VA social worker stated that based upon his 
history, he had a number of symptoms congruent with the 
diagnosis of PTSD, especially in relation to experiences 
involving racial discrimination.

A January 1999 VA outpatient treatment report shows the 
veteran complained of penile pain and dysuria.  The 
assessment was "doing well."

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity as the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (AO), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2000); McCartt v. 
West, 12 Vet. App. 164, 166 (2000).  

Specifically, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.309(e) (2000).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30-
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to AO, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to AO during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(s), Note 2.  38 C.F.R. 
§ 3.307(a)(6)(ii) has been amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  

Presumptive service connection is warranted for prostate 
cancer that manifests itself to a degree of 10 percent at any 
time after exposure.  Furthermore, the Secretary of VA 
formally announced in the Federal Register, on January 4, 
1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).


In McCartt, 12 Vet. App. 164, the United States Court of 
Appeals for Veterans Claims (the Court) held that a person is 
not entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.

Notwithstanding the forgoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5.98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F. 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91. 93 (1993).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (2000); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. at 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000); see 38 U.S.C.A. 
§ 1154(b) (West 1991); see also Cohen v. Brown, 10 Vet. 
App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section of 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).




The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  Thus, the regulatory criteria governing 
service connection of the veteran's PTSD changed while his 
claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The Board notes that the RO has adjudicated the veteran's 
claim for service connection for PTSD under the revised 
version of section 3.304(f).  Thus, a Bernard issue is not 
presented.  Bernard v. Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Analysis

I.  Service connection for PTSD.

The Board finds that the August 1997 VA psychiatric 
evaluation, wherein the examiner entered a diagnosis of PTSD 
based upon the stressors the veteran reported occurred while 
in Vietnam, the November 1997 VA social and industrial 
survey, wherein the VA social worker stated the veteran had 
PTSD based on the history he provided, and the VA treatment 
reports, which show diagnoses of PTSD, are sufficient to 
establish a well-grounded claim for service connection for 
PTSD.  Cohen, 10 Vet. App. at 136-37; 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f).  

Accordingly, the Board has determined that the claim of 
entitlement to service connection for PTSD is well grounded, 
and the issue is addressed further in the remand portion of 
the decision.  38 U.S.C.A. § 5107(a).


II.  Service connection for a skin 
disorder claimed as lymphoma, and 
prostate cancer including as secondary to 
AO exposure, and for residuals of a left 
eye injury.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  

The veteran has failed to meet this burden as to his claims 
of entitlement to service connection for a skin disorder 
claimed as lymphoma; and prostate cancer including as 
secondary to AO exposure, and residuals of a left eye injury, 
and thus these claims must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

As to the veteran's claim of entitlement to service 
connection for residuals of a left eye injury, he has stated 
he injured his left eye in service when a tree branch hit 
him.  He is competent to allege such injury.  However, at 
separation, clinical evaluation of the left eye was normal.  
Additionally, when examined in April 1997, the examiner noted 
the veteran had a history of a corneal abrasion in the left 
eye but that he had no residual visual deficit related to 
that abrasion.

Thus, the veteran has failed to bring forth competent 
evidence of current residuals of a left eye injury or 
competent evidence of a nexus between current residuals of a 
left eye injury and service.  Thus the claim is not well 
grounded.  See Caluza, 7 Vet. App. 498; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."); 
Rabideau, 2 Vet. App. at 143-44.

The Board notes that the examiner entered a diagnosis of 
glaucoma in the April 1997 examination report; however, he 
did not relate it to service muchless as a result of a 
service-incurred injury.  Without competent evidence of a 
nexus between the diagnosis of glaucoma and service, the 
claim is not well grounded.  See Caluza, 7 Vet. App. 498.  




The Board further notes that the examiner entered a diagnosis 
of presbyopia; however, refractive error, which includes 
presbyopia, is not a disease or injury within the meaning of 
applicable legislation for which service connection may be 
granted.  38 C.F.R. § 3.303(c); VA Adjudication Procedure 
Manual M21-1, Part VI, Subchapter II, para. 11.07.  

Although the veteran has alleged that he has residuals of a 
left eye injury related to his service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").

As to the claim of service connection for a skin disorder, 
the Board notes that the veteran initially claimed his skin 
condition involved lymphoma.  When examined in April 1997, he 
reported a skin rash.  Regardless, he alleges he has a skin 
disorder as secondary to AO exposure.  He has not stated he 
developed the rash in service; rather, he alleges it began in 
1987.  The service medical records are silent for any skin 
disorder.  The veteran has brought forth a current diagnosis 
of seborrheic dermatitis.

The veteran's claim of entitlement to service connection for 
a skin disorder, on a direct basis is not well grounded, as 
he has not brought forth evidence of a nexus between the 
diagnoses of seborrheic dermatitis and service.  See Caluza, 
7 Vet. App. 498.  The first showing of a diagnosis of a skin 
disorder was in April 1997, and, as noted above, the veteran 
reported the skin disorder had had its onset in 1987, which 
is many years after service.  The veteran's statement that 
the skin disorder had its onset in 1987 is evidence against a 
nexus to service.

As to his assertion of having lymphoma, the veteran has not 
brought forth competent evidence of a diagnosis of lymphoma 
or competent evidence of a nexus between a diagnosis of 
lymphoma and service, and thus the claim is not well 
grounded.  See Caluza, 7 Vet. App. 498; Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.

As to the veteran's claim for service connection for prostate 
cancer on a direct basis, the veteran has not brought forth 
competent evidence of a current diagnosis of prostate cancer 
nor evidence of a nexus between a diagnosis of prostate 
cancer and service, and therefore the claim is not well 
grounded.  See id.

As to consideration of the claims of entitlement to service 
connection for a skin disorder, claimed as lymphoma, and 
prostate cancer as being the result of AO exposure, the Board 
finds no basis upon which to predicate a grant of entitlement 
to service connection under this theory of entitlement.  

The veteran has brought forth competent evidence of a 
diagnosis of seborrheic dermatitis.  He has not, however, 
brought forth competent evidence of a diagnosis of lymphoma 
or prostate cancer.  Seborrheic dermatitis is not a 
presumptive disease pursuant to the criteria for service 
connection on the basis of AO exposure, nor has the veteran 
submitted competent medical evidence linking such disorder to 
service as secondary to AO exposure.  See Combee, supra.  

The only evidence that attempts to establish diagnoses of 
lymphoma and prostate cancer and relate them to service, 
whether directly or as secondary to AO exposure, is the 
veteran's contentions referable to the disorders at issue.  
However, as stated above, he is not competent to render 
opinions regarding matters involving medical causation or 
diagnosis.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield, 8 Vet. App. at 388.

The Board notes that it is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether or not the veteran's has residuals of a left eye 
injury, a skin disorder, and prostate cancer which are 
related to service or to AO exposure.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing statements of the case in August 1998 and April 1999.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette, 8 Vet. App. at 
77-78; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for a skin disorder, claimed as lymphoma, and prostate 
cancer, to include as secondary to AO exposure, and residuals 
of a left eye injury are not well grounded, the doctrine of 
reasonable doubt has no application to these claims.


ORDER

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for PTSD, the appeal is 
granted to this extent only.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for residuals of a left eye 
injury, the appeal is denied.

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for a skin disorder, 
claimed as lymphoma, and prostate cancer including as 
secondary to AO exposure, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially the Board finds that the veteran's claim for an 
evaluation in excess of 10 percent for left wrist injury 
residuals is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  


The veteran's assertions concerning the severity of his 
service-connected left wrist injury residuals are sufficient 
to conclude that his claim for a higher evaluation is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent, and that 
VA has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that radiographic studies 
conducted during the April 1997 VA examination disclosed pan 
capitale arthritis including radial carpal and capital lunate 
degeneration.  The Board notes that the RO has not had an 
opportunity to consider whether such degenerative changes are 
part and parcel of the service-connected residuals of a left 
wrist injury.  A contemporary examination addressing the 
nature and extent of severity of the appellant's left wrist 
disability would materially assist in the adjudication of his 
appeal for increased compensation benefits.

As the veteran has established a well-grounded claim of 
entitlement to service connection for PTSD, the duty to 
assist attaches.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  38 U.S.C.A. 
§ 5107(a). 

The Board notes that the RO has not requested corroboration 
of the veteran's alleged stressful event(s) from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
PTSD and service-connected residuals of a 
left wrist injury.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate specialist for the 
purpose of ascertaining the nature and 
extent of severity of his service-
connected residuals of a left wrist 
injury.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated studies must be conducted.  




The examiner must be requested to express 
an opinion as to whether the degenerative 
changes in the left wrist reported on the 
April 1997 VA examination are a 
consequence of the service-connected 
residuals of a left wrist injury.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  The veteran should be requested to 
clarify and provide any additional 
details regarding the stressful event(s) 
claimed to have caused PTSD, including 
dates, places, names and detailed 
descriptions pertinent to the events 
described in prior statements.  

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details, an 
adequate search for verifying information 
cannot be conducted.  

4.  Thereafter, the RO should send a list 
of stressors claimed by the veteran, a 
copy of any additional details supplied 
by the veteran, a copy of this remand, a 
copy of the veteran's DD Forms 214 and DA 
Form 20, and all service and personnel 
and other associated documents to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia, 22150-3197.  The USASCRUR 
should be requested to provide any 
information, which might corroborate any 
of the veteran's alleged stressors.  


5.  Following the above development as to 
the claim of entitlement to service 
connection for PTSD, the RO must also 
review the entire claims file, including 
any additional circumstances related by 
the veteran and any further documentation 
supplied by the USASCRUR, and make a 
specific determination as to whether 
there is evidence corroborating any 
claimed stressful event.  

All credibility issues related to this 
matter should be addressed at this time.  
The RO should then compile a list of all 
stressors deemed verified and associate 
it with the claims file.  

6.  If and only if there has been 
verification of a stressor(s), the 
veteran should be afforded a VA special 
psychiatric examination by a psychiatrist 
who has not previously examined or 
treated him to ascertain whether PTSD is 
present.  

The claims file, a separate copy of this 
remand, and the stressor list compiled by 
the RO (assuming that a stressor(s) 
has/have been corroborated) MUST be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.  The examiner should 
be asked to note in the examination 
report that the claims folder and this 
remand were reviewed.  

If there has been corroboration of a 
stressor(s), the examiner must also be 
instructed that only the events listed by 
the RO may be considered as stressors for 
the purpose of determining whether the 
veteran has PTSD related to service, and 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  


The evaluation should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.

Also, if PTSD is diagnosed, the examiner 
must identify the stressor(s) supporting 
the diagnosis and whether there is 
medical evidence of a causal nexus 
between the veteran's current 
symptomatology and the specific claimed 
in-service stressors.  The rationale for 
all conclusions reached should be 
provided.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to 
service connection for PTSD.  

The RO should readjudicate the claim of 
entitlement to an increased evaluation 
for residuals of a left wrist injury, and 
having ruled as to whether service 
connection is warranted for degenerative 
changes of the left wrist.  The RO should 
document its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) may have adverse 
effects on his claims to include denial thereof (38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 



